DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on  12/9/2020.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Wendorf on 2/10/2021.

The application has been amended as follows: 
In the claims:
Claim 1, lines 15-16 “guide profile that” has been changed to –guide profile substantially trapezoidal in shape, having a tapered end at both an uphole end and a downhole end of the guide, that--.

Claim 7, line 3 “to a blade motor” has been changed to –to a blade motor, a lead screw rotatable to control a vertical position of the rotary blade; a guide located within the main body, the guide comprising a guide profile substantially trapezoidal in shape, having a tapered end at both an uphole end and a downhole end of the guide, that controls a horizontal position of the blade based on the vertical position of the rotary blade;--.

Claim 19, line 17-18 “guide profile that” has been changed to –guide profile substantially trapezoidal in shape, having a tapered end at both an uphole end and a downhole end of the guide, that--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kamiyama, et al. US5899796 teaches a wellbore tubular cutting device 1 with a motor 24 directly coupled to the cutting tool 2. Wisenbaker teaches a cutting assembly with a rotary blade, which it may be obvious to have the motor directly attached thereto, in view of Kamiyama, et al. However, neither Wisenbaker nor Kamiyama, et al. teaches the trapezoidal guide profile, and modification is beyond mere change in shape as the guide profile performs structural functions to cause movement of the cutter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        2/1/2021